Clark, Judge.
This is an action to recover overtime compensation under the Fair Labor Standards Act (29 USCA § 201 et seq.). Summary judgment was awarded to defendant employer and plaintiff employee appealed.
The evidence adduced upon the defendant’s summary judgment motion shows that the plaintiff worked as a secretary in defendant’s Georgia law firm; that the firm was engaged exclusively in the practice of law; that more than 80% of the firm’s annual dollar volume was generated within this state; and that the firm’s annual dollar volume never exceeded $225,000. Held:
Submitted June 7, 1976
Decided June 11, 1976.
Robert A. Sneed & Associates, Roger J. Bauer, for appellant.
Gilbert & Blum, Fred A. Gilbert, for appellee.
The defendant was exempt from the overtime compensation provisions of the Fair Labor Standards Act. 29 USCA § 213. Accordingly, the trial court did not err in awarding summary judgment to defendant.

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.